DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the ammonium compound or amine salt of hydrolyzed -olefin/maleic anhydride copolymer species in the reply filed on 18 June 2021 is acknowledged.
Claims 2, 3, 5, 6, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 June 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because the term "inerior" on line 4 appears to be a typographical error that should read --interior--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,385,975 A) in view of Clayton et al. (US 2014/0272161 A1).
	Nakamura et al. is directed to water paints comprising polymer particles having excellent water resistance (column 1, lines 10-16).  The coating base may be an acrylic polymer particles (column 3, lines 34-43).  The composition may contain 0.2 to 4 wt% of an anionic emulsifier (column 4, lines 18-35).  A polysiloxane is added to the organic polymer particles (column 2, lines 59-66).  The coating may further contain dispersing agents, such as sodium polyacrylate or ammonium polyacrylate (column 7, lines 36-54).  The coating may be used as paint for buildings and may be applied to wood and ceramic (column 8, lines 4-26).  The coating may be applied at a thickness of 2 mm (column 11, lines 31-37), i.e. about 80 mil.
	Nakamura et al. do not teach the incorporation of an ammonium compound or amine salt of hydrolyzed -olefin/maleic anhydride copolymer into their paint.
	Clayton et al. is directed to the field of paints and coatings (paragraph 0002).  Ethylene maleic anhydride copolymer having its pH adjusted with an amine may be used as an anionic -olefin/maleic anhydride copolymer with the copolymer corresponding to the anion of the salt and the amine corresponding to the cation; that the copolymer is anionic would be understood as an indication that it has been hydrolyzed.
	It would have been obvious to one of ordinary skill in the art to use the ethylene maleic anhydride copolymer having its pH adjusted with an amine of Clayton et al. as the emulsifier of Nakamura et al. since the courts have held the selection of a known material (e.g. ethylene maleic anhydride copolymer having its pH adjusted with an amine) based on its suitability for its intended use (e.g. anionic emulsifier for paint) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 8, the sodium polyacrylate or ammonium polyacrylate dispersing agent reads on an alkali metal salt of poly(meth)acrylic acid or ammonium compound of poly(meth)acrylic acid, respectively. 
	Regarding claims 10 and 11, the polysiloxane (i.e. silicone) added to the polymer particles of Nakamura et al. reads on the hydrophobic surface effect agent since they provide the coating with good water repellency and resistance (column 8, lines 9-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787